Case 3:20-cv-00337-DJN-RCY Document 7 Filed 10/29/20 Page 1 of 1 PagelD# 31

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JASON T. BARRETT,
Plaintiff,

V. Civil No. 3:20cev337 (DJN)

D. CALHOUN, ef al.,
Defendants.

MEMORANDUM OPINION

On June 25, 2020, the Court conditionally docketed Plaintiff Jason T. Barrett's
(“Plaintiff”) action. (ECF No. 2.) Plaintiff requested leave to proceed in forma pauperis. By
Memorandum Order entered on August 31, 2020, pursuant to 28 U.S.C. § 1915(b)(1), the Court
directed Plaintiff to pay an initial partial filing fee of $6.40 or state under penalty of perjury that
he did not have sufficient assets to pay such a fee within eleven (11) days of the date of entry
thereof. (ECF No. 6.) Plaintiff has neither paid the initial partial filing fee nor averred that he
cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed in forma pauperis.
Plaintiff's disregard of the Court’s directives warrants dismissal of the action under Federal Rule
of Civil Procedure 41(b). Accordingly, this action will be DISMISSED WITHOUT
PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

/s/ AV
David J. Novak

United States District Judge

Plaintiff.

Richmond, Virginia
Dated: October 29, 2020

 
